DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply file 7/15/2022, are acknowledged.  Claims 1-21 and 30-35 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5-9, 14-16, 20 and 30-35 is/are rejected under 35 U.S.C. 103 as obvious over Hilderbrand et al. (US 2013/0302246). 
	Regarding claim 1, Hilderbrand et al. provides a method of delivering a detectable agent to a biological target.  See generally claim 6 of Hilderbrand.  Namely, Hilderbrand et al. teaches contacting a biological target with a ligand that is linked to a first component selected from either a diene or dienophile to form a ligand-target conjugate.  Id.  Hilderbrand et al. teaches that biological targets include biopolymers, e.g., proteins.  See para. [0039].  Thus, the ligand-target conjugate reads on “a support composition comprising a hydrogel, polymer, sugar-based biomaterial, protein or poly(amino-acid) . . . and a first binding agent linked to the hydrogel, polymer, sugar-based biomaterial, protein or poly(amino-acid) via a first linker” (current claim 30).  Hilderbrand et al. also teaches that “the biological target is in or on a live or dead cell, tissue section, or organism.”  See claim 14 of  Hilderbrand et al.  This reads on “selectively delivering . . . to a targeted organ or tissue in a patient” and “administering to the patient at the targeted organ or tissue.”  Further, Hilderbrand et al. teaches that the ligand-target conjugate is contacted “with a second component that is selected from either a diene or dienophile and participates in an inverse electron demand Diels-Alder reaction with the first component, and wherein the conjugate is also linked to a detectable agent.”  Id.  This reads on “a bioactive composition comprising a therapeutic or diagnostic agent, a second binding agent . . . complementary to the first binding agent, and a releasable linker linking the therapeutic or diagnostic agent and the second binding agent.”  Further, Hilderbrand et al. provides “under conditions and for a time sufficient for the first and second components to undergo an inverse electron demand Diels-Adler reaction, thereby delivering the detectable agent to the target.”  Id.   This reads on “administering to the patient a bioactive composition,” and “such that the first and second binding agent bind to one another upon contact and (c) releasing the therapeutic or diagnostic agent, thereby delivering the therapeutic or diagnostic agent to the first location of the targeted organ or tissue.”   By way of example, Hilderbrand et al. discloses Example 3, as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This figure illustrates a tretrazine, a releasable linker, and a therapeutic agent (current claims 5, 6, 8, 9 and 33-35).  
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to practice the claimed method based on the teachings and suggestions of Hilderbrand et al.  Hilderbrand et al. provides sufficient guidance to one of ordinary skill in the art to utilize click-chemistry to selectively deliver a therapeutic agent to a targeted organ or tissue in a patient. 
	Regarding claim 14, Hilderbrand et al. teaches “the cycloaddition of the tetrazine-VT680 to the pretargeted trans-cyclooctene on live cancer cells.”  Based on this disclosure, it would have been prima facie obvious to one of ordinary skill in the art to position the trans-cyclooctene as the first binding agent and tetrazine as the second binding agent.
	Regarding claims 7, as indicated above with respect to claim 1, either the first or second component(s) can be either a diene or a dienophile.  Thus, it would have been prima facie obvious to one of ordinary skill in the art to reposition the tetrazine as the first binding agent and trans-cyclooctene as the second binding agent as a simple rearrangement of parts. See e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.)
Regarding claim 20, the wherein is not considered a limitation because it merely expresses the intended results of a process step positively recited.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”)  In any event, the concentration of a therapeutic or diagnostic agent greater at the targeted location of delivery than elsewhere would be prima facie obvious to one of ordinary skill in the art as a simple premise or result behind the concept of targeted drug delivery.
	Regarding claim 32, Hilderbrand et al. teaches the ligand carries a functional group such as an amine . . or other group of atoms on the ligand that can under go a chemical reaction allowing attachment to the dienophile.  See para. [0057].  While Hilderbrand et al. does not teach the support composition comprising such functional groups, one of ordinary skill in the art would appreciate that the same technique of attaching the dienophile to the support composition would be applicable. 

Claim 3, 4, 10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilderbrand et al. (US 2013/0302246) as applied to claims 1, 2, 5-9, 14-16, 20 and 30-35 above, and further in view of Tanihara et al. (U.S. Patent No. 5,770,229) and Thomas et al., Molecular Pharmaceuticals (2012) vol. 9 pp. 2669-2676.  
	Teachings of Hilderbrand et al. are discussed above.   Hilderbrand et al. does not teach alginate (current claim 3).
Tanihara et al. discloses a drug immobilized on a medical polymer gel which is preferably an alginate gel (current claim 3).  Ccolumn 5 line 29 - column 6 line 16.   The drug is reasonably considered to be a binding agent according to the instant claims.  In one embodiment the conjugate is synthesized by attaching a linker and drug moiety to alginate. (columns 23-28 examples 8-13) This conjugate as well as its intermediates bearing reactive groups are considered to also fall within the scope of the claimed invention.  
Thomas et al. discloses a conjugation strategy wherein a macromolecule is derivatized with cyclooctene, which is then reacted with azide-bearing biomolecules to form a drug-macromolecule conjugate. (p. 2670 right column scheme 1)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Hilderbrand et al. to incorporate hydrogels as biocompatible support.  In this instance, the modification would be simply a matter of applying a known technique to a known device ready for improvement to yield predictable results.  Here, Hilderbrand et al. teaches the base components of the delivery device using click chemistry, and Tanihara et al. teaches a known method of using the same chemistry hydrogels.   A skilled artisan motivated by the desire to improve upon or diversify the application of Hilderbrand et al.'s need only turn to the Tanihara et al. and/or Thomas et al. references and incorporate their teachings with the base composition of Hilderbrand et al. which would have rendered predictable results to one of ordinary skill in the art for an alginate-cyclooctene conjugate.  One of ordinary skill in the art would have been motivated to do so in order to react the conjugate with drug moieties to make a drug-alginate conjugate and would have reasonably expected success because Thomas et al. discloses that this attachment chemistry can be used to attach drugs to macromolecules. Therefore the invention taken as a whole is prima facie obvious.
	 
Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilderbrand et al. (US 2013/0302246) as applied to claims 1, 2, 5-9, 14-16, 20 and 30-35 above, and further in view of Hofmann et al., J. Biomed. Mater. Res. A. 2012 September; 100(9):2517-2525, and Niska et al., Antimicrobial Agents and Chemotherapy, Vol. 57, No. 10, 5080-5086, October 2013.
Teaching of Hilderbrand et al. are discussed above.   Hilderbrand et al. teaches the use of antibiotics.  See para. [0065].  Hilderbrand et al. does not teach bone (current claims 19).  
Hofmann et al. relates to targeted delivery of vancomycin to Staphylococcus biofilms.  See Title.   It also recognizes that biofilms may be introduced by the implantation of medical devices. See Discussion section.  
Niska et al. teaches the use of vancomycin for treating Staphylococcus aureous in prosethetic joint infection.  See Title.   Such infections may lead to septic arthritis, osteomyelitis and osteolyiss.  See Page 5080, col. 1.   Thus, treatment of bone by vancomycin is implicit.
It would have been prima obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method and delivery mechanism of Hilderbrand et al. to incorporate vancomycin to treat bone disease or disorders caused by bacteria as taught and suggested by Hofmann et al. and Niska et al.  The modification would be simply a matter of combining prior art element according to known methods to yield predictable results.  Further, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   
Here, Hilderbrand et al. teaches the base components for selectively drug delivery of antibiotic using click-chemistry.  Anderson teaches a known method of treating bone diseases with vancomycin.  Thus, it would have been prima facie obvious for a skilled artisan to incorporate vancomycin in Hilderbrand et al. method of selective targeted drug delivery using click-chemistry to treat bone to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618